Case 2:19-cv-00867-DBB-DAO Document 240 Filed 07/26/21 PageID.17041 Page 1 of 13




                               THE UNITED STATES DISTRICT COURT
                                       DISTRICT OF UTAH


      FEDERAL TRADE COMMISSION; and
      UTAH DIVISION OF CONSUMER
      PROTECTION,                                           MEMORANDUM DECISION AND
                                                           ORDER DENYING [193] MOTION TO
               Plaintiffs,                                           DISMISS

      v.

      NUDGE, LLC; RESPONSE MARKETING
      GROUP, LLC; BUYPD, LLC; BRANDON
      B. LEWIS; RYAN C. POELMAN; PHILLIP
      W. SMITH; SHAWN L. FINNEGAN;                             Case No. 2:19-cv-00867-DBB-DAO
      CLINT L. SANDERSON; DEAN R.
      GRAZIOSI; and SCOTT YANCEY,                                  District Judge David Barlow

               Defendants.


             Before the court is a motion to dismiss filed by Defendants Dean Graziosi and Scott

  Yancey.1 Graziosi and Yancey request dismissal of Count Five of the First Amended Complaint

  (FAC) pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, contending that it does

  not state a claim for violation of the Telemarketing Sales Rule (TSR).2 Having considered the

  briefing, the pleading, and relevant law, the court now rules as follows.

                                              BACKGROUND

             Nudge, LLC, Response Marketing Group, LLC, BuyPD, LLC, Brandon Lewis, Ryan

  Poelman, Phillip Smith, Shawn Finnegan, and Clint Sanderson (collectively, Nudge Defendants)

  work with television personalities, including Graziosi and Yancey, to attract consumers to free




  1
   Graziosi and Yancey Defendants’ Motion to Dismiss Count V of Plaintiffs’ First Amended Complaint, ECF No.
  193.
  2
      See generally id.
Case 2:19-cv-00867-DBB-DAO Document 240 Filed 07/26/21 PageID.17042 Page 2 of 13




  ninety-minute events, referred to as the “Preview Events.”3 The Nudge Defendants

  misrepresented to consumers that they would be taught a proven formula on how to make money

  from real estate investing, when in fact the consumers were simply enticed to enroll in a series of

  increasingly expensive training programs without realizing the promised benefits.4

              Graziosi and Yancey were the celebrity faces behind the Nudge Defendants’ scheme and

  an integral component in the Nudge Defendants’ sales funnel.5 Using Graziosi’s and Yancey’s

  star power to provide a sheen of credibility to their enterprise, the Nudge Defendants enticed

  consumers to attend the Preview Events.6 Advertising for Preview Events, bearing Graziosi’s or

  Yancey’s names, sold consumers the false promise of learning the secrets to becoming a

  successful real estate investor.7 Rather than learning these secrets, however, the consumers were

  exposed to a sales pitch for a three-day, paid workshop.8 As with the Preview Events, the

  principal purpose of the workshops was for the Nudge Defendants to pitch additional paid

  training, the “Advanced Training” packages.9 Consumers who purchased Advanced Training

  were then targeted for telemarketing calls pitching additional products, including purported

  personalized coaching services under the brand name “The Inner Circle.”10 While selling the

  “Inner Circle” program, the Nudge Defendants falsely told consumers that they would get access




  3
   First Amended Complaint, ECF No. 171 at ¶ 4. For purposes of this motion to dismiss, the court treats all factual
  allegations and the reasonable inferences therefrom as true.
  4
      Id. at ¶¶ 3–9.
  5
      Id. at ¶¶ 4, 52, 186–87.
  6
      Id. at ¶¶ 4, 51–63.
  7
      Id. at ¶¶ 54–56.
  8
      Id. at ¶¶ 5, 66–67, 70–71.
  9
      Id. at ¶¶ 46, 86–88, 101–105.
  10
       Id. at ¶ 156.

                                                           2
Case 2:19-cv-00867-DBB-DAO Document 240 Filed 07/26/21 PageID.17043 Page 3 of 13




  to a mentor and insider tips to help them do profitable real estate deals if they paid for the

  program.11

              Graziosi and Yancey were the primary celebrities that the Nudge Defendants used to

  market their real estate training programs from 2012 until Plaintiffs filed this lawsuit in

  November 2019.12 They received a percentage of most or all of the Nudge Defendants’ sales to

  Preview Event customers, including additional sales or services sold through telemarketing.13

  Graziosi and Yancey each were paid more than $10,000,000 for their efforts.14

              They enticed consumers into the Nudge Defendants’ sales funnel by appearing in

  infomercials and direct mailings advertising the Nudge Defendants’ events, promoting the events

  using their own social media accounts and websites, and appearing in pre-recorded videos or in

  person at the events where they emphasized the need to obtain training.15 Graziosi described his

  role as “put[ting] the [consumers] in the mindset to buy” so “the sales guys come in to slay it.”16

              During the time Graziosi and Yancey worked with the Nudge Defendants, they received

  or were aware of consumer complaints about the Nudge Defendants’ deceptive events and

  training.17 By the end of 2013, Graziosi stopped working with the Nudge defendants temporarily,

  in part because he was concerned that negative feedback about Nudge was hurting his

  reputation.18 In September 2015, Graziosi received an email from a trainer and friend he worked




  11
       Id. at ¶¶ 157, 221.
  12
       Id. at ¶ 185.
  13
       Id. at ¶ 191.
  14
       Id.
  15
       Id. at ¶ 187.
  16
       Id. at ¶ 188.
  17
       Id. at ¶ 192.
  18
       Id. at ¶ 185.

                                                     3
Case 2:19-cv-00867-DBB-DAO Document 240 Filed 07/26/21 PageID.17044 Page 4 of 13




  with who described situations that made her “physically sick” and “disgusted” concerning two

  consumers who had purchased a number of trainings from the Nudge Defendants.19 By 2016,

  Yancey was personally named as a defendant in two lawsuits brought by consumers claiming

  they had been defrauded by the Nudge Defendants into purchasing additional trainings and

  mentorships.20 Graziosi and Yancey also knew about consumer complaints about the Nudge

  Defendants’ training that appeared on consumer review websites such as Yelp, Consumer Affairs,

  and Trustpilot, and discussed with the Nudge Defendants efforts to send positive reviews to those

  sites in order to counteract the negative reviews.21

              In September 2019, Graziosi and Finnegan discussed in text messages negative posts

  about the Nudge Defendants’ events appearing under Graziosi’s name on the Trustpilot

  website.22 Consumer complaints about the Nudge Defendants’ training also appeared on the

  Consumer Affairs website under Graziosi’s company.23 Similarly, by October 2014, Yancey knew

  about negative complaints about the events he sponsored because they appeared on Yelp’s

  website, which Yancey referred to as the “Yancey slaughter site.”24 As recently as July and

  August 2019, Yancey discussed with Lewis and Poelman, among others, efforts to send positive

  reviews to Yelp to improve Yancey’s brand image.25 In September 2019, in response to consumer

  YouTube videos describing the Nudge Defendants’ sales practices as a “scam,” Yancey and the

  Chief Marketing Officer of Defendant Response Marketing Group, LLC discussed the need to



  19
       Id. at ¶ 193.
  20
       Id. at ¶ 194.
  21
       Id. at ¶ 195.
  22
       Id. at ¶ 196.
  23
       Id. at ¶ 197. The Complaint quotes five consumer complaints left on Consumer Affairs. See id.
  24
       Id. at ¶ 198. The Complaint quotes four consumer complaints left on Yelp. See id. at ¶ 199.
  25
       Id. at ¶ 198.

                                                              4
Case 2:19-cv-00867-DBB-DAO Document 240 Filed 07/26/21 PageID.17045 Page 5 of 13




  create a video of Yancey discussing common real estate scams based on bullet points prepared by

  the Nudge Defendants to counter the negative reviews by consumers.26 In October 2019, a six-

  and-a-half-minute video of Yancey talking about various scams was uploaded on YouTube.27

  Despite their knowledge of the various consumer complaints, Graziosi and Yancey continued

  promoting the Nudge Defendant events.28

              Graziosi and Yancey also provided input to the Nudge Defendants on marketing and sales

  strategy.29 Graziosi suggested to Lewis that they expand online marketing efforts to attract more

  consumers to their sales funnel.30 Yancey suggested changes to the Nudge Defendants’ pitch for

  stock programs to help make the Preview Events look like a Yancey program.31

              Plaintiffs filed the FAC on November 18, 2020, adding Graziosi and Yancey as

  Defendants and alleging in Count Five that they violated the Telemarketing Sales Rule (TSR) by

  assisting and facilitating the Nudge Defendants’ TSR violations.32

                                             STANDARD OF REVIEW

              To survive a motion to dismiss under Rule 12(b)(6), a complaint must contain “sufficient

  factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”33

  Dismissal is required when the complaint, standing alone, is insufficient to state a claim upon




  26
       Id. at ¶ 200.
  27
       Id.
  28
       Id. at ¶ 192.
  29
       Id. at ¶¶ 189–92.
  30
       Id. at ¶ 189.
  31
       Id. at ¶¶ 189–90.
  32
    See id. at 66. The TSR implements the Telemarketing and Consumer Fraud and Abuse Prevention Act, 15 U.S.C.
  § 6101–6108, and is codified at 16 C.F.R. § 310.1–310.9.
  33
       Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

                                                             5
Case 2:19-cv-00867-DBB-DAO Document 240 Filed 07/26/21 PageID.17046 Page 6 of 13




  which relief may be granted.34 Generally, to be facially plausible, each claim must be supported

  by well-pleaded facts allowing the court to “draw the reasonable inference that the defendant is

  liable for the misconduct alleged.”35 A claim is deficient and subject to dismissal if a plaintiff

  offers in support only “labels and conclusions,” “a formulaic recitation of the elements,” or

  “naked assertions devoid of further factual enhancement.”36 Reviewing a motion to dismiss, the

  court construes the complaint in favor of the plaintiff.37

                                                         ANALYSIS

                 Graziosi and Yancey move for dismissal of Count Five of the FAC for Plaintiffs’ failure

  to state a claim.38 Specifically, Graziosi and Yancey contend that the FAC fails to allege that they

  provided substantial assistance to any alleged deceptive telemarketing activity or that they had

  the requisite knowledge to be held liable.39 They also argue that the “majority of the conduct”

  alleged in the Complaint is beyond the applicable statute of limitations.40

                 1. The First Amended Complaint Adequately Alleges a TSR Claim.

                 In the Telemarketing and Consumer Fraud and Abuse Prevention Act, Congress directed

  the FTC to “prescribe rules prohibiting deceptive telemarketing acts or practices and other

  abusive telemarketing acts or practices.”41 In response, the FTC promulgated the TSR, which

  prohibits sellers and telemarketers from: (1) “[m]isrepresenting, directly or by implication, in the


  34
    See Sutton v. Utah State Sch. for Deaf & Blind, 173 F.3d 1226, 1236 (10th Cir. 1999) (“The court’s function on a
  Rule 12(b)(6) motion is not to weigh potential evidence that the parties might present at trial, but to assess whether
  the plaintiff’s complaint alone is legally sufficient to state a claim for which relief may be granted.”).
  35
       Iqbal, 556 U.S. at 678.
  36
       Id. (citations, brackets, and internal quotation marks omitted).
  37
       Ash Creek Min. Co. v. Lujan, 969 F.2d 868, 870 (10th Cir. 1992).
  38
       See ECF No. 193 at 1–2, 6–11.
  39
       See id.
  40
       Id. at 2, 11–12.
  41
       15 U.S.C. § 6102(a)(1).

                                                                6
Case 2:19-cv-00867-DBB-DAO Document 240 Filed 07/26/21 PageID.17047 Page 7 of 13




  sale of goods and services . . . [a]ny material aspect of the performance, efficacy, nature, or

  central characteristics of goods or services that are the subject of a sales offer[;]” and

  (2) “[m]aking a false or misleading statement to induce any person to pay for goods or

  services . . . .”42 As relevant here, the TSR also states that “[i]t is a deceptive telemarketing act or

  practice and a violation of this Rule for a person to provide substantial assistance or support to

  any seller or telemarketer when that person knows or consciously avoids knowing that the seller

  or telemarketer is engaged in any act or practice that violates §§ 310.3(a), (c) or (d), or § 310.4 of

  this Rule.”43

                         a. Substantial Assistance

              In promulgating the TSR, the FTC observed that “substantial assistance,” as the phrase is

  used in the regulation, requires “some connection between the substantial assistance provided to

  a deceptive telemarketer and resulting violations of core provisions of the revised proposed

  Rule.”44 In other words, “the requisite assistance must consist of more than mere casual or

  incidental dealing with a seller or telemarketer that is unrelated to a violation of the Rule.”45

              Under this provision, the FTC generally alleges in the FAC that Graziosi and Yancey

  “provided substantial assistance or support to the Nudge Defendants when each knew, or


  42
       16 C.F.R. § 310.3(a)(2)(iii); id. § 310.3(a)(4).
  43
       Id. § 310.3(b).
  44
       Telemarketing Sales Rule, 60 FR 30406-01 (FTC, June 8, 1995) at 30414.
  45
     Telemarketing Sales Rule, 60 FR 43842-01 (FTC, August 23, 1995) at 43852; see also id. (noting examples of
  substantial assistance may include “[p]roviding lists of contacts to a seller or telemarketer that identify persons over
  the age of 55, persons who have bad credit histories, or persons who have been victimized previously by deceptive
  telemarketing or direct sales; providing any certificate or coupon which may later be exchanged for travel related
  services; providing any script, advertising, brochure, promotional material, or direct marketing piece used in
  telemarketing; or providing an appraisal or valuation of a good or service sold through telemarketing when such an
  appraisal or valuation has no reasonable basis in fact or cannot be substantiated at the time it is rendered”); but cf.
  F.T.C. v. Chapman, 714 F.3d 1211, 1216 (10th Cir. 2013) (noting that “cleaning a telemarketer’s office, delivering
  lunches to the telemarketer’s premises, or engaging in some other activity with little or no relation to the conduct
  that violates the Rule would not be enough to support liability as an assistor or facilitator” (quoting FTC, Complying
  with the Telemarketing Sales Rule, (Feb. 2011)).

                                                             7
Case 2:19-cv-00867-DBB-DAO Document 240 Filed 07/26/21 PageID.17048 Page 8 of 13




  consciously avoided knowing, that the Nudge Defendants were engaged in acts or practices that

  violated Section 310.3(a)(2) of the [Telemarketing Sales Rule (TSR)] . . . .”46 Specifically, the

  FTC asserts that Graziosi and Yancey were the “primary celebrities that the Nudge Defendants

  used to market and provide credibility to their real estate training programs”47 and that they

  appeared in infomercials and direct mailings that the Nudge Defendants used to attract

  consumers to the Preview Events.48 Graziosi and Yancey also promoted the Nudge Defendants’

  events on their own social media accounts and websites, and they appeared in pre-recorded

  videos or in person at events.49 Additionally, they provided feedback and advice to the Nudge

  Defendants to attract more consumers.50 For their efforts, they received from the Nudge

  Defendants a percentage of the sales to consumers who attended the Preview Events that

  Graziosi and Yancey sponsored, including sales of additional training or coaching services that

  the Nudge Defendants sold to consumers through telemarketing.51 These efforts occurred over a

  period of years and resulted in Graziosi and Yancey receiving more than $10,000,000 each from

  Nudge.52

              Graziosi and Yancey argue that they were not personally involved in the telemarketing

  efforts and in addition to marketing the Nudge Preview Events, “[a]t most, Graziosi or Yancey

  occasionally appeared in person or in prerecorded videos at the live events.”53 The Tenth Circuit


  46
    ECF No. 171 at ¶¶ 223–24; see 16 C.F.R. § 310.3(b); id. § 310.3(a)(2)(iii) (defining deceptive telemarketing acts
  to include misrepresenting “[a]ny material aspect of the performance, efficacy, nature, or central characteristics of
  goods or services that are the subject of a sales offer”).
  47
       ECF No. 171 at ¶ 185.
  48
       Id. at ¶ 187.
  49
       Id.
  50
       See id. at ¶¶ 188–90.
  51
       Id. at ¶ 191.
  52
       Id.
  53
       ECF No. 193 at 6.

                                                            8
Case 2:19-cv-00867-DBB-DAO Document 240 Filed 07/26/21 PageID.17049 Page 9 of 13




  has made it clear that “this type of direct connection is not required.”54 Further, the Tenth Circuit

  has cited FTC’s published guidance illustrating the kinds of “causal and incidental” help that

  cannot amount to “substantial assistance,” including “‘cleaning a telemarketer's office, delivering

  lunches to the telemarketer’s premises, or engaging in some other activity with little or no

  relation to the conduct that violates the Rule.”55 The factual allegations of the complaint

  identified above clearly are much more substantial than those.

             Graziosi and Yancey also argue that their activities did not constitute “substantial

  assistance” as discussed by a few district courts in other circuits.56 As the Tenth Circuit has

  noted, “The FTC and courts have not purported to create an exhaustive list of activities that

  establish substantial assistance, and the law does not provide a special exemption for the first

  individual to come up with a novel way of assisting telemarketers.”57 The court does not find

  those district court cases, which involved different facts, illuminating on this point.

             The question for the court is not whether Graziosi and Yancey directly engaged in the

  telemarketing, but rather whether there are sufficient facts alleged to make it plausible that they

  provided “substantial assistance,” something more than “causal or incidental dealing with a seller

  or telemarketer that is unrelated to a violation of the Rule.” That standard is met here. The

  combination of the foregoing allegations in the FAC and the reasonable inferences therefrom

  connect Graziosi and Yancey’s activities with the alleged deceptive telemarketing practices of the

  Nudge Defendants. Their years-long, highly remunerated, assistance is properly alleged to have




  54
       F.T.C. v. Chapman, 714 F.3d 1211, 1216 (10th Cir. 2013).
  55
       Id.
  56
       ECF No. 193 at 7–8.
  57
       Chapman, 714 F.3d at 1217.

                                                            9
Case 2:19-cv-00867-DBB-DAO Document 240 Filed 07/26/21 PageID.17050 Page 10 of 13




   consisted of “more than mere casual or incidental dealing” with the Nudge Defendants’ alleged

   violation of the TSR.58

                       b. Requisite Knowledge or Conscious Avoidance of Knowledge

              Graziosi and Yancey also argue that the FAC fails to adequately allege that they knew or

   consciously avoided knowing that the Nudge Defendants were engaged in any act or practice that

   violated the TSR.59

              In addition to substantial assistance, the FTC also must plausibly allege that Graziosi and

   Yancey knew or consciously avoided knowing that the Nudge Defendants was engaged in any

   act or practice violating the TSR.60 Although sufficient, “actual knowledge is not necessary under

   the ‘conscious avoidance’ standard” in the TSR.61 “As the FTC has explained in its Compliance

   Guide, ‘taking deliberate steps to ensure one’s own ignorance of a seller or telemarketer’s Rule

   violations is an ineffective strategy to avoid liability.’”62 “Knowledge or conscious avoidance of

   knowledge may be inferred when the person providing assistance receives complaints about

   violations.”63

              Here, the FTC alleges that Graziosi and Yancey served as the celebrity faces of the Nudge

   Defendants’ enterprise.64 During their tenure with the Nudge Defendants, Graziosi and Yancey

   received or were aware of various consumer complaints levied against the Nudge Defendants for



   58
        TSR, 60 FR 43842-01 at 43852.
   59
        ECF No. 193 at 10.
   60
        See 16 C.F.R. § 310.3(b).
   61
        Chapman, 714 F.3d at 1219.
   62
        Id. (quoting FTC, Complying with the Telemarketing Sales Rule (Feb. 2011)).
   63
     F.T.C. v. Consumer Health Benefits Ass’n, 2011 WL 3652248, at *5 (E.D.N.Y. Aug. 18, 2011) (citing United
   States v. Dish Network, L.L.C., 667 F.Supp.2d 952, 961 (C.D.Ill.2009), aff’d sub nom. Fed. Trade Comm’n v.
   Consumer Health Benefits Ass’n, 2011 WL 13254502 (E.D.N.Y. Oct. 12, 2011).
   64
        See ECF No. 171 at ¶ 185.

                                                            10
Case 2:19-cv-00867-DBB-DAO Document 240 Filed 07/26/21 PageID.17051 Page 11 of 13




   deceptively marketing additional trainings and mentorships.65 Complaints about the Nudge

   Defendants’ enterprise appeared on Graziosi’s company website as well as consumer review

   websites.66 In September 2015, Graziosi received an email from a trainer and friend describing

   consumer situations that made her “physically sick” and “disgusted” concerning the Nudge

   Defendants’ sales practices.67 In September 2019, Graziosi and Finnegan discussed complaints

   about the Nudge Defendants’ events appearing under Graziosi’s name on the Trustpilot

   website.68

               By October 2014, Yancey was aware of complaints posted on a consumer review site

   about the Nudge Defendants’ events and practices.69 In 2019, Yancey, Lewis, and Poelman

   discussed efforts to send positive reviews to the site to improve Yancey’s brand image.70

   Additionally, in 2016 Yancey was personally named as a defendant in two lawsuits brought by

   consumers claiming they had been defrauded by the Nudge Defendants.71

               From these allegations, the court concludes that Graziosi and Yancey’s knowledge or

   conscious avoidance of knowledge of the Nudge Defendants’ alleged TSR violations reasonably

   may be inferred from the facts alleged.72 Accordingly, the FAC states a claim upon which relief

   may be granted.

               2. The TSR Claim Is Not Time-Barred.




   65
        See id. at ¶¶ 192–99.
   66
        Id. at ¶¶ 195–97.
   67
        Id.at ¶ 193.
   68
        Id. at ¶ 196.
   69
        See id. at ¶¶ 198, 199.
   70
        Id. at ¶ 198.
   71
        Id. at ¶ 194.
   72
        See 16 C.F.R. § 310.3(b).

                                                      11
Case 2:19-cv-00867-DBB-DAO Document 240 Filed 07/26/21 PageID.17052 Page 12 of 13




                 Graziosi and Yancey next contend that the statute of limitations has run on the TSR claim

   against them.73 Specifically, they argue that Count Five should be dismissed “[b]ecause none of

   the specific allegations concerning Graziosi or Yancey’s assistance or facilitation of activity

   prohibited by the TSR, or knowledge thereof, happened within the statute of limitations.”74

                 The statute of limitations for a violation of the TSR brought under Section 19 of the FTC

   Act is three years.75 The FTC filed its FAC on November 18, 2020.76 The FTC alleges that

   Graziosi and Yancey were the “primary celebrities” used by the Nudge Defendants to market

   their training programs “from 2012 until this lawsuit was filed in November 2019.”77 The FTC

   further alleges that Graziosi and Yancey provided substantial assistance to the Nudge Defendants

   and continued to have knowledge of the Nudge Defendants’ deceptive acts and practices as

   recently as 2019.78 Specifically, it alleges that Graziosi discussed monitoring consumer review

   sites for complaints against the Nudge Defendants’ practices in September 2019.79 Yancey had

   similar discussions with the Nudge Defendants in August 2019 and, in September 2019, he spoke

   about creating a YouTube video to combat negative review videos.80




   73
        ECF No. 193 at 11–12.
   74
        Id.   at 12.
   75
     See 15 U.S.C. § 57b(d); see also ECF No. 171 at ¶ 272 (citing Section 19 of the FTC Act, 15 U.S.C. § 57b, and
   Section 6(b) of the Telemarketing Act, 15 U.S.C. § 6105(b)).
   76
        See ECF No. 171.
   77
        Id. at ¶¶ 185–87.
   78
     See id. at ¶ 196 (alleging that, “in September 2019, Graziosi and Finnegan discussed in text messages negative
   posts about the Nudge Defendants’ events appearing under Graziosi’s name on the Trustpilot website”); id. at ¶ 198
   (alleging that, “[a]s recently as July and August 2019, Yancey discussed with Lewis and Poelman, among others,
   efforts to send positive reviews to Yelp to improve Yancey’s brand image”); id. at ¶ 200 (alleging that in September
   2019, “Yancey and Response’s Chief Marketing Officer discussed the need to create a video of Yancey talking
   about common real estate scams based on bullet points prepared by the Nudge Defendants” to counter consumer-
   posted YouTube videos describing the Nudge Defendants’ sales practices as a scam).
   79
        Id. at ¶ 196.
   80
        Id. at ¶¶ 198, 200.

                                                           12
Case 2:19-cv-00867-DBB-DAO Document 240 Filed 07/26/21 PageID.17053 Page 13 of 13




             The Complaint sufficiently alleges that Graziosi and Yancey provided substantial

   assistance to the Nudge Defendants, with knowledge of the Nudge Defendants’ deceptive

   practices within the limitations period. Because the FAC alleges Graziosi and Yancey’s continued

   involvement within the limitations period, the TSR claim is not time-barred.

                                                 ORDER

             For the reasons stated in this Memorandum Decision and Order, the court DENIES

   Defendants Graziosi and Yancey’s motion to dismiss.81

             Signed July 26, 2021.


                                                  BY THE COURT



                                                  ________________________________________
                                                  David Barlow
                                                  United States District Judge




   81
        ECF No. 193.

                                                    13
